Title: To John Adams from Benjamin Franklin, 21 April 1782
From: Franklin, Benjamin
To: Adams, John



Passy April 21. 1782
Sir

I have just received the Honour of yours dated the 16th. Instant, acquainting me with the Interview between your Excellency and Mr Lawrens. I am glad to learn that his political Sentiments coincide with ours; and that there is a Disposition in England to give us up Canada and Nova Scotia.
I like your Idea of seeing no more Messengers that are not Plenipotentiaries; But I cannot refuse seeing again Mr. Oswald, as the Minister here consider’d the Letter to me from Lord Shelburne as a kind of Authentication given that Messenger, and expects his Return with some explicit Propositions. I shall keep you advised of whatever passes.
The late Act of Parliament for Exchanging American Prisoners as Prisoners of War according to the Law of Nations, any thing in their Commitments notwithstanding, seems to me a Renunciation of the British Pretensions to try our People as Subjects guilty of High Treason, and to be a kind of tacit Acknowledgement of our Independency. Having taken this Step, it will be less difficult for them to acknowledge it expressly. They are now preparing Transports to send the Prisoners home. I yesterday sent the Pass-ports desir’d of me.
Sir George Grand shows me a Letter from Mr Fizeaux, in which he says, that if Advantage is taken of the present Enthusiasm in favour of America, a Loan might be obtained in Holland of Five or Six Millions of Florins for America, and if their House is impower’d to open it he has no doubt of Success; but that no time is to be lost. I earnestly recommend this Matter to you, as extreamly necessary to the Operations of our Financier Mr Morris, who not knowing that the greatest Part of the last Five Millions had been consumed by Purchases of Goods &ca in Europe, writes me Advice of large Drafts, that he shall be obliged to make upon me this Summer. This Court has granted us six Millions of Livres for the current Year; but it will fall vastly short of our Occasions, there being large Orders to fulfill, and near two Millions and an half to pay M. Beaumarchais, besides the Interest Bills &ca. The House of Fizeaux & Grand is now appointed Banker for France by a special Commission from the King, and will on that as well as on other Accounts be in my Opinion the fitter for this Operation. Your Excellency being on the Spot can better judge of the Terms, &ca. and manage with that House the whole Business, in which I should be glad to have no other Concern, than that of receiving Assistance from it when press’d by the dreaded Drafts.

With great Respect, I am, Sir, Your Excellency’s most obedient and most humble Sert.
B Franklin

